Citation Nr: 1812687	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-39 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether an overpayment of VA disability compensation benefits was properly created, and if so, whether waiver of any portion is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to December 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The Board notes that in June 2011, the Veteran perfected her appeal for the following claims: increased ratings for bilateral knee disabilities and asthma, TDIU, and service connection for a back disorder and restless leg syndrome.  However, these issues have not been certified to the Board and the Board declines to take jurisdiction over these issues as there appears to be ongoing development by the AOJ.  As such, these claims are not addressed in this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that in a May 2011 decision, the RO determined that a debt in the amount of $1,980.00 had been created due to the overpayment of VA disability compensation benefits from February 1, 2009 to April 27, 2011.  Specifically, the RO noted that overpayment was created because while the Veteran was divorced, she was still receiving dependent spousal benefits during this time.  

Unfortunately, the Board finds that additional resolution is required prior to adjudication in order to prevent prejudice to the Veteran.  Specifically, in May 2013, the Committee on Waivers and Compromises (COWAC) determined that the debt was "eliminated" due to an award action on May 14, 2013.  It appears that the debt was terminated due to the award of additional disability compensation benefits from a May 7, 2013 rating decision.  However, there is insufficient evidence for the Board to conclude that there is no longer a case in controversy, or that it was appropriate for COWAC to not determine whether a waiver would still be warranted.  

Additionally, in the event there is still a remaining debt in controversy, the Veteran has also requested a hearing on this issue in her October 2015 substantive appeal, as well as on the issue of a waiver of the debt.  Therefore, if the Veteran still has a debt with VA, she must also be provided with a hearing before a member of the Board at the RO, either in person or via videoconference, if she so chooses.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304 (2017).

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the issue of whether an overpayment was properly created between February 1, 2009 to April 27, 2011, to include a determination of whether there is any remaining debt in controversy or if COWAC has or will waive the debt in controversy.  

If there is a remaining debt in controversy, the AOJ should conduct a review and perform an audit of the compensation paid to the Veteran for the period from February 1, 2009 to April 27, 2011.  The AOJ should state how much the Veteran's overpayment was during this period of time, as well as whether the payments made reflect compensation consistent with the Veteran's disability rating from February 1, 2009 to April 27, 2011.  Afterward, associate a copy of any determinations with the Veteran's claims file.  

2.  The AOJ should undertake any additional action it deems necessary in order to properly adjudicate the claim on appeal.  If the claim is not fully granted, a SSOC should be issued, and the claims file should be returned to the Board for further appellate consideration.

3.  If the AOJ determines that a debt remains in controversy, provide the Veteran with a hearing before a member of the Board at the RO, either in person or via videoconference, if she so chooses.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304 (2017).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




